COSGRAYE, District Judge.
Petitioner, an alien, was arrested at 11 o’clock in the morning, December 18,1929, placed by the inspector in a patrol wagon, taken to various places in the neighborhood for identification, and to detention quarters at 6 o’clock in the afternoon, and held there incommunicado for a period of 6 days. His friends and counsel seeking to see him were denied the opportunity of doing so, and he was held secluded entirely from the outside world, except the immigration officers, until December 26. The inspector, convinced that he was not telling the truth respecting his entry into the United States, expressed disbelief in his story and told him that he would be thus detained until he did tell the truth, and that it was impossible to say when his ease would be reached. All this took place before the issuance of a warrant of arrest. In fact, the inspector was without sufficient information upon which tó base the application for a warrant until the petitioner furnished it. *418which apparently he did at the end of six days’ confinement in the manner described.
The fairness required in deportation proceedings must mark the actions of the immigration officials at all times. The detention of the alien and acts of the officials attending the same are a part of the proceeding equally with the formal taking of evidence.
Clearly petitioner was subjected to duress. He was coerced. Conceding that he did not give corre.et information until he was thus confined for a period of six days, and that he finally told a true story, the methods here employed are entirely unwarranted, constitute a denial of due process of law and of that freedom that must be accorded the humblest stranger within our gates equally with the most distinguished citizen of the land.
Writ of habeas corpus is therefore granted, and petitioner discharged.